Per Curiam.

We agree that respondent committed the misconduct found by the board. However, our review of the record and the arguments submitted by the parties convinces us that a lesser penalty is warranted by this case. Accordingly, respondent is hereby suspended from the practice of law in Ohio for a period of one year. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Holmes, Douglas and Wright, JJ., concur.
Koehler, H. Brown and Re snick, JJ., dissent.
Richard H. Koehler, J., of the Twelfth Appellate District, sitting for Sweeney, J.